USCA4 Appeal: 19-7862      Doc: 12         Filed: 05/04/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-7862


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TONNIE FLOYD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:13-cr-00047-DKC-1; 8:16-cv-01953-
        DKC)


        Submitted: March 23, 2022                                            Decided: May 4, 2022


        Before DIAZ and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
        Maryland, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7862       Doc: 12          Filed: 05/04/2022      Pg: 2 of 2




        PER CURIAM:

               Tonnie Floyd seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When, as here, the district court denies relief on the merits, a movant

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017).

               We have independently reviewed the record and conclude that Floyd has not made

        the requisite showing in light of our recent decision in United States v. Crawley, 2 F.4th

        (4th Cir. 2021). Accordingly, we deny a certificate of appealability and dismiss the appeal.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                          DISMISSED




                                                       2